Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are currently pending and a preliminary amendment to the claims filed on 03/13/2020 are acknowledged.  
Election/Restriction
Applicant's election with traverse of Group I, claims 1-12 in the Reply filed on July 08/06/2021 is acknowledged.  By way of applicant’s election, claims 13-17 have been withdrawn from further consideration. Therefore, claims 1-12 are examined on the merits to which the following grounds of rejections are applicable.  
Response to Arguments
	Applicant’s arguments have been fully considered, but are not persuasive. 
	Applicant argues that the “sterile” feature is silent from GNPD and the feature is not inherent from probabilities or possibilities.
	The examiner responds that MPEP 1850(II): "The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art....Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step."  Thus, with respect to a novelty 102 analysis, GNPD requires antimicrobial components of sodium benzoate, chlorphenesin and phenoxyethanol which keep the composition sterile, and thus, it would be an inherent feature of the prior prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). In the instant case, Applicant has failed to show that the prior art product is not sterile. Therefore, the arguments of Applicant are unsupported by evidence and not persuasive. In this context, please see MPEP 716.01(c) II: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Mere lawyer's arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re GEISLER, 116 F.3d 1465, 1470 (Fed. Cir. 1997). 
	In light of the foregoing, applicant’s arguments are not persuasive. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GNPD, “Back into the roots 10-minute Stimulating Scalp Masque” (IDS of 0 03/13/2020).

Applicant claims including the below claims 1 and 7 filed 03/13/2020. 

    PNG
    media_image1.png
    223
    1184
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    148
    1212
    media_image2.png
    Greyscale

Prior Art
GNPD teaches a hair masque gel composition comprising sodium hyaluronate crosspolymer which provides gel structure and thus, reads on the instant crosslinked hyaluronic acid, polyacrylate crosspolymer-6 which reads on the instant polyacrylate crosspolymer-6, water which reads on the instantly claimed pharmaceutically acceptable medium, and hydroxyethyl cellulose which read on the instant HEC; and the hair gel composition is applied to the hair which reads on the topical and sterile composition. Further “sterile” feature is inherent from the prior art product. It is Applicant’s burden to show that the prior art product isn’t sterile. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). (instant claims 1, 4, 7 and 10). Further the composition is free of parabens preservative which reads on the instantly claimed devoid of preservative (instant claim 11). 
In light of the foregoing, instant claims 1, 4, 7, 10 and 11 are anticipated by GNPD. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 are rejected under 35 USC 103 as being obvious over GNPD, “Back into the roots 10-minute Stimulating Scalp Masque” (IDS of 03/13/2020) as applied to instant claims 1, 4, 7, 10 and 11 in view of Michel (FR3041251A1, IDS of 03/13/2020) and Njikang et al. (US9408797B2.  Specifically, 
Claims 1, 4, 7, 10 and 11 are rejected by GNPD; 
Claims 2, 3, 8 and 9 are rejected by GNPD in view of Michel; and 
Claims 5, 6 and 12 are rejected by GNPD in view of Njikang.  

Applicant claims as noted above:

Determination of the scope and content of the prior art
(MPEP 2141.01)
GNPD was discussed above with respect to instant claims 1, 4, 7, 10 and 11.  Please note that “sterile” would be inherent. Further, it would be obvious to sterilize the product such that the composition is not contaminated.  
However, GNPD does not expressly teach the amounts of instant claims 2, 3, 8 and additional hyaluronic acid of instant claim 9. The deficiencies are cured by Michel. 
Michel teaches cosmetic composition in the form of an oil-in-water emulsion comprising a continuous aqueous phase and a fatty phase dispersed in the form of drops (abstract); the emulsion comprises  anionic polymer including carbomer; at least one texturing agent selected from crosslinked carbomer or copolymer acrylates such as polyacrylate crosspolymer-6 as the synthetic texturing agent, hyaluronic acid, sodium hyaluronate as the natural texturing agents, hydroxyethylcellulose (HEC) as the texturing agents in an amount of 0.1 to 10% (e.g., pages 29-32 and claim 10 of prior art) which overlaps the instant range of higher than 0.2% and lower than 1% (polyacrylate crosspolymer-6) or about 0.1 to about 0.60% (hyaluronic acid) or about 0.1 to about 5% (HEC) or about  (instant claims 2-3 and 8). Please note that although the prior art does not expressly teach crosslinked HA, its amount would be used in the same amount of HA, in the absence of criticality evidence; further the emulsion comprises hyaluronic acid or its sodium salt as humectants (page 34) which reads on the claimed un-crosslinked hyaluronic acid or salt (instant claim 9). 
However, GNPD does not expressly teach package with capsule of instant claims 5, 6 and 12. The deficiencies are cured by Njikang.
Njikang teaches a dermal filler composition for fine lines in the face (abstract); the composition comprises highly injectable long-lasting crosslinked hyaluronic acid and additives where the crosslinked hyaluronic acid gel concentration is 17-25mg/ml (Fig. 7) which may overlap the instant range of about 5-99.5% (instant claim 5) and the crosslinked hyaluronic acid (e.g., the Examples) is used in an amount of about 18mg/g-about 30mg/g (claim 10 of prior art) which overlaps the instant range of about 10mg/g to about 35mg/g (instant claim 6); and the composition is put in a vial and after autoclaving, is packaged into sterilized syringes (the Examples) (instant claim 12). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and GNPD is that GNPD does not expressly teach the exact ranges of the ingredients as recited in instant claims 2, 3 and 8; and additional uncrossed hyaluronic acid gel instant claim 9. The deficiencies are cure by Michel. 
2. The difference between the instant application and GNPD is that GNPD does not expressly teach the amounts of instant claims 5-6; and package with vial of instant claim 12. The deficiency is cured by Njikang. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the amounts of prior art with the ranges of the claimed invention without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add un-crosslinked hyaluronic acid as the humectant to the composition of GNPD in order to enhance the properties of the composition. 

2.  It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the amounts of crosslinked HA and its gel of Njikang with the ranges of the claimed invention without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the packed form, composition of GNPD with sterile single dose reservoir (e.g., syringe) containing vial of instant claim 12. 
One of the skilled in the art would have been motivated to do so because depending on the form of pharmaceutical composition and intended purpose, providing certain form of packaging would not be inventive and rather but obvious in the absence of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613